Case: 3:19-cv-00092-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 1 of 8 PAGEID #: 699




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 KASANDRA MORROW,                       :
              Plaintiff,
       v.                                    Case No. 3:19-cv-92
                                        :
 COMMISSIONER OF SOCIAL                      JUDGE WALTER H. RICE
 SECURITY,
                                        :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #15);
       OVERRULING DEFENDANT’S OBJECTIONS THERETO (DOC. #16);
       REVERSING ALJ’S NON-DISABILITY FINDING; REMANDING TO
       COMMISSIONER UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g)
       FOR IMMEDIATE AWARD OF BENEFITS AND DETERMININATION
       OF DISABILITY ONSET DATE; JUDGMENT TO ENTER IN FAVOR OF
       PLAINTIFF AND AGAINST DEFENDANT; TERMINATION ENTRY




      On April 14, 2020, United States Magistrate Judge Michael J. Newman

issued a Report and Recommendations, Doc. #15, in which he recommended that

the Court reverse the ALJ’s non-disability finding because it was unsupported by

substantial evidence, and remand the matter to the Commissioner for an immediate

award of benefits, subject only to a determination of the disability onset date. This

matter is currently before the Court on Defendant’s Objections to the Report and

Recommendations, Doc. #16, and on Plaintiff’s Response thereto, Doc. #17.

      Plaintiff suffers from bilateral hip avascular necrosis, derangement of the left

knee, left carpal tunnel syndrome, major depressive disorder and post-traumatic
Case: 3:19-cv-00092-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 2 of 8 PAGEID #: 700




stress disorder. Doc. #6, PageID#42. The ALJ found that she had the residual

functional capacity to perform light work with several restrictions. Id. at

PageID#44.

       On appeal, Magistrate Judge Newman found that, in determining Plaintiff’s

residual functional capacity (“RFC”), the ALJ erred in evaluating the opinions of

treating physician, Travis Wheeler, M.D., and examining psychologist, Katherine

Myers, Psy.D. He further found that the ALJ disregarded overwhelming evidence

of disability. The Magistrate Judge did not reach the other alleged errors

concerning the ALJ’s evaluations of other examining and reviewing consultants.

       Defendant argues that the ALJ’s decision was supported by substantial

evidence, and asks that the Court affirm the non-disability finding. 1 In the

alternative, he argues that an immediate award of benefits is improper. He argues

that the matter should instead be remanded so that the ALJ can re-evaluate the

medical opinions and adequately explain the weight given to them. 2 Doc. #16.

       Based on the reasoning and citations of authority set forth by Magistrate

Judge Newman, as well as upon a thorough de novo review of this Court’s file and

the applicable law, the Court ADOPTS said judicial filing, Doc. #15, and

OVERRULES Defendant’s Objections, Doc. #16.




1
    Plaintiff maintains that, because the Magistrate Judge did not address all of the
alleged errors, it would be inappropriate to affirm the non-disability finding.
2
    Defendant concedes that a remand is needed to determine the initial onset date.

                                          2
Case: 3:19-cv-00092-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 3 of 8 PAGEID #: 701




      With respect to the ALJ’s assessment of Dr. Wheeler’s opinions, Defendant

suggests that the restrictions imposed by the ALJ, in limiting Plaintiff to standing

and walking for four hours with the ability to change position every 30 minutes

while remaining at the workstation, adequately accounted for Dr. Wheeler’s 2016

finding that Plaintiff had difficulty transitioning from sitting to standing. Doc. #6,

PageID#445. As Plaintiff notes, however, giving her the opportunity to change

position does not cure the fact that she has great difficulty actually doing so. The

ALJ completely failed to address this issue, and counsel’s attempt to explain how

the ALJ’s restrictions may have accommodated this particular limitation is

insufficient. See Evans v. Comm'r of Soc. Sec., 142 F. Supp. 3d 566, 575 (S.D.

Ohio 2015) (Rose, J.) (holding that the Commissioner’s suggested post hoc

rationale for the ALJ’s decision would not be considered where the ALJ provided

no such explanation).

      The ALJ also rejected Dr. Wheeler’s 2016 opinion that Plaintiff was

markedly limited in bending, and extremely limited in repetitive foot movements, on

the grounds that these limitations were “not entirely supported by the record.” He

noted that there was no clear explanation in Dr. Wheeler’s report of what

constituted “marked” or “extreme.” Doc. #6, PageID#48. Magistrate Judge

Newman found that the ALJ’s failure to adequately explain why these limitations

were not included in the RFC determination was reversible error.

      Defendant notes that the ALJ did, in fact, find that Plaintiff “cannot operate

foot controls on the right.” Id. at PageID#44. Defendant further argues that,


                                           3
Case: 3:19-cv-00092-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 4 of 8 PAGEID #: 702




reading the ALJ’s decision as a whole, including citations to medical records

indicating that, despite a prominent limp and rightward tilt, Plaintiff’s gait was

otherwise steady, that Plaintiff did not use an assistive device for ambulation, that

Plaintiff did housework and grocery shopped, and was able to get on and off the

examination table, the Court should find that the ALJ did explain his reasons for

discounting the foot movement limitation.

      The Court disagrees. As Magistrate Judge Newman noted, an ALJ’s failure

to specifically identify the evidence that supposedly undermines the opinion of a

treating physician is reversible error. See Dapice v. Comm’r of Soc. Sec., No.

3:13-cv-264, 2015 WL 4540538, at *5 (S.D. Ohio Feb. 10, 2015) (Newman,

Mag. J.) (citing Redlin v. Comm'r of Soc. Sec., No. 12–12779, 2013 WL

1720829, at *13–14 (E.D. Mich. Mar. 27, 2013)). Given Dr. Wheeler’s opinion

that Plaintiff is “extremely limited” in her ability to make repetitive foot

movements, the ALJ’s failure to explain why he did not include additional

limitations in the RFC is reversible error.

      In 2017, Dr. Wheeler opined that, in light of Plaintiff’s progressive avascular

necrosis in her hips, additional physical restrictions were now warranted. Doc. #6,

PageID##613-14. The ALJ gave this opinion “little weight,” finding it to be “a

significant departure from his earlier opinion with no significant explanation to

account.” Id. at PageID#49.

      Plaintiff notes that a treating physician’s opinion is to be given controlling

weight if it is “well-supported by medically acceptable clinical and laboratory


                                              4
Case: 3:19-cv-00092-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 5 of 8 PAGEID #: 703




diagnostic techniques and is not inconsistent with the other substantial evidence in

your case record.” 20 C.F.R. § 404.1527(c)(2). How thoroughly the treating

physician explains the basis for his or her opinion is not a relevant consideration at

this stage of the analysis. Instead, “supportability” becomes a factor only after the

ALJ determines that the treating source’s opinion is not entitled to controlling

weight. See 20 C.F.R. §§ 404.1527(c)(2) and (c)(3). The Court finds that the

ALJ’s failure to conduct any “controlling weight” analysis with respect to Dr.

Wheeler’s 2017 opinion is reversible error.

      Magistrate Judge Newman also found that the ALJ erred in evaluating the

opinion of examining psychologist, Dr. Katherine Myers. Dr. Myers found that

Plaintiff would likely have “some difficulties with job related tasks due to her

current mental health problems” and “may show work pace slightly slower [than]

that of work peers due to her depressive symptoms.” Plaintiff has “poor

motivation” and is “somewhat likely to show a pattern of period of time away from

work for mental health reasons.” Dr. Myers reported that Plaintiff “appears to be

struggling with day-to-day coping and with managing her emotional responses,

which would likely make relating to others difficult.” Doc. #6, PageID#407. Dr.

Myers also found that, because of Plaintiff’s “significant mental health problems,”

she “may have significant difficulty performing even simple tasks.” Id. at

PageID#408.

      The ALJ gave Dr. Myers’ opinion only “some weight.” He included some

limitations in the RFC finding to account for Plaintiff’s mental limitations, but not to


                                           5
Case: 3:19-cv-00092-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 6 of 8 PAGEID #: 704




the extent recommended by Dr. Myers. The ALJ limited Plaintiff to “simple,

routine, repetitive tasks in a static work environment with few changes in routine.”

He restricted her to “no fast-paced work or strict production quotas” and “no

direct dealing with the public.” He found, however, that she could “tolerate

occasional interactions with coworkers and supervisors.” Doc. #6, PageID#44.

      The ALJ’s decision to discount Dr. Myers’ opinion was based, in part, on the

fact that Plaintiff had failed to follow up with previous referrals for mental health

treatment, and was not currently receiving treatment or taking medication for

depression. Magistrate Judge Newman noted that, because failure to seek mental

health treatment is often a symptom of the underlying disorder, this is an improper

basis for rejecting evidence of a plaintiff’s mental status abnormalities. Doc. #15,

PageID#678 (citing White v. Comm’r of Soc. Sec., 572 F.3d 272, 283 (6th Cir.

2009)).

      Defendant objects. He notes that the weight the ALJ gave to Dr. Myers’

opinion was based on several factors. One of those factors was Dr. Myers’

notation that Plaintiff’s dog had recently died and she was visibly upset throughout

the exam. Another factor was that Plaintiff’s subsequent treatment records

“mention no episodes of crying, depressive symptoms, or any mental or emotional

symptoms or difficulties.” Doc. #6, PageID#49. The ALJ concluded that “the lack

of ongoing psychological treatments, lack of use of medications and counseling,

and no history of in-patient or outpatient mental health treatment was not

consistent with any more than moderate limitations.” Id.


                                           6
Case: 3:19-cv-00092-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 7 of 8 PAGEID #: 705




       In response, Plaintiff argues that there is no dispute that she suffers from a

major depressive disorder and post-traumatic stress disorder. Neither diagnosis is

dependent on the fact that, on the date of the examination, she was sad that her

dog died. She maintains that these disorders affect her ability to function on a

day-to-day basis. Plaintiff argues that, in finding to the contrary, the ALJ

improperly substituted his opinion for that of Dr. Myers.

       The Court agrees. The reasons given by the ALJ for discounting Dr. Myers’

opinion are problematic. The breadth and severity of Plaintiff’s mental health

problems, as documented by Dr. Myers, cannot all be attributed to the death of

Plaintiff’s dog. Dr. Myers notes that Plaintiff has been in abusive relationships and

was severely beaten in 2005, requiring eye surgery. She reports ongoing

posttraumatic stress symptoms, panic attacks and feelings of anxiety. Doc. #6,

PageID##404, 406.

       Moreover, as Magistrate Judge Newman explained, Plaintiff’s failure to seek

mental health treatment is an improper basis for rejecting evidence of mental

health impairments, because it is often a symptom of the underlying disorder itself.

Here, Dr. Myers noted that Plaintiff told her that she did not follow up with

previous mental health referrals because “she did not like talking.” Id. at

PageID#404. In addition, the absence of subsequent documented mental or

emotional difficulties by the physicians who were treating Plaintiff for her physical

impairments does not mean that those mental health impairments did not continue

to exist.


                                           7
Case: 3:19-cv-00092-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 8 of 8 PAGEID #: 706




      The Court finds that the ALJ’s non-disability finding is unsupported by

substantial evidence, and that the evidence of disability is overwhelming. The

Court therefore REVERSES the non-disability finding and REMANDS this matter to

the Commissioner under Sentence Four of 42 U.S.C. § 405(g) for an immediate

award of benefits and a determination of Plaintiff’s disability onset date.

      Judgment shall be entered in favor of Plaintiff and against Defendant.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.



                                                                   (tp - per Judge Rice authorization after his
Date: October 26, 2020                                             review)
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                          8
